Exhibit 10.2

PURCHASE AND SALE AGREEMENT
Dated as of December 21, 2018
among
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators,
INTEGRA LIFESCIENCES SALES LLC,
as Servicer,
and
INTEGRA RECEIVABLES LLC,
as Buyer











--------------------------------------------------------------------------------

ARTICLE I AGREEMENT TO PURCHASE AND SELL
2
Section 1.1
Agreement To Purchase and Sell
2
Section 1.2
Timing of Purchases
3
Section 1.3
Consideration for Purchases
3
Section 1.4
Contributions
4
Section 1.5
Purchase and Sale Termination Date
4
Section 1.6
Intention of the Parties
4
ARTICLE II PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
4
Section 2.1
Purchase Report
5
nSection 2.2
Calculation of Purchase Price
5
ARTICLE III PAYMENT OF PURCHASE PRICE
6
Section 3.1
Initial Purchase Price Payment
6
Section 3.2
Subsequent Purchase Price Payments
6
Section 3.3
Settlement as to Specific Receivables and Dilution
7
Section 3.4
Reconveyance of Receivables
8
ARTICLE IV CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS; TERMINATION OF
ORIGINATORS
9
Section 4.1
Conditions Precedent to Initial Purchase
9
Section 4.2
Certification as to Representations and Warranties
11
Section 4.3
Additional Originators
11
Section 4.4
Termination of Originators
11
Section 4.5
Addition or Removal of Excluded Obligors
12
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
13
Section 5.1
Organization and Good Standing
13
Section 5.2
Due Qualification
14
Section 5.3
Power and Authority; Due Authorization
14
Section 5.4
Binding Obligations
14
Section 5.5
No Conflict or Violation
14
Section 5.6
Litigation and Other Proceedings
14
Section 5.7
No Consents
15
Section 5.8
Names and Location
15
Section 5.9
Investment Company Act; Volcker Rule
15
Section 5.10
No Material Adverse Effect
15



i

--------------------------------------------------------------------------------

Section 5.11
Accuracy of Information
15
Section 5.12
Anti-Money Laundering/International Trade Law Compliance
16
Section 5.13
Transaction Information
16
Section 5.14
Compliance with Law
16
Section 5.15
Eligible Receivables
16
Section 5.16
Bulk Sales Act
16
Section 5.17
Taxes
16
Section 5.18
Opinions
16
Section 5.19
Other Transaction Documents
16
Section 5.20
No Linked Accounts
17
Section 5.21
Margin Regulations
17
Section 5.22
Solvency
17
Section 5.23
Perfection Representations
17
Section 5.24
Ordinary Course of Business
18
Section 5.25
Credit and Collection Procedures
18
Section 5.26
Servicing Programs
18
Section 5.27
Servicing of Pool Receivables
18
Section 5.28
Financial Condition
18
Section 5.29
Valid Sale
18
Section 5.30
Good Title
19
Section 5.31
Reliance on Separate Legal Identity
19
Section 5.32
Adverse Change in Receivables
19
Section 5.33
No Fraudulent Conveyance
19
Section 5.34
Nature of Pool Receivables
19
Section 5.35
Enforceability of Contracts
19
Section 5.36
Reaffirmation of Representations and Warranties by each Originator
20
ARTICLE VI COVENANTS OF THE ORIGINATORS
20
Section 6.1
Covenants
20
Section 6.2
Separateness Covenants
26
ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
27



ii

--------------------------------------------------------------------------------

Section 7.1
Rights of the Buyer
27
Section 7.2
Responsibilities of the Originators
28
Section 7.3
Further Action Evidencing Purchases
28
Section 7.4
Application of Collections
29
Section 7.5
Performance of Obligations
29
ARTICLE VIII PURCHASE AND SALE TERMINATION EVENTS
29
Section 8.1
Purchase and Sale Termination Events
29
Section 8.2
Remedies
31
ARTICLE IX INDEMNIFICATION
31
Section 9.1
Indemnities by the Originators
31
ARTICLE X MISCELLANEOUS
34
Section 10.1
Amendments, etc
34
Section 10.2
Notices, etc
34
Section 10.3
No Waiver; Cumulative Remedies
34
Section 10.4
Binding Effect; Assignability
35
Section 10.5
GOVERNING LAW
35
Section 10.6
Costs, Expenses and Taxes
35
Section 10.7
CONSENT TO JURISDICTION
36
Section 10.8
WAIVER OF JURY TRIAL
37
Section 10.9
Captions and Cross References; Incorporation by Reference
37
Section 10.10
Execution in Counterparts
37
Section 10.11
Acknowledgment and Agreement
37
Section 10.12
No Proceeding
37
Section 10.13
Mutual Negotiations
38
Section 10.14
Severability
38
Section 10.15
Limited Recourse
38



SCHEDULES
Schedule I                    List and Location of Each Originator
Schedule II                 Location of Books and Records of Originators
Schedule III              Trade Names
Schedule IV              Notice Addresses


iii

--------------------------------------------------------------------------------

EXHIBITS
Exhibit A                      Form of Purchase Report
Exhibit B                      Form of Subordinated Note
Exhibit C                      Form of Joinder Agreement
iv

--------------------------------------------------------------------------------

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of December
21, 2018 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
or that become parties hereto from time to time pursuant to Section 4.3 hereof
(the “Originators” and each, an “Originator”), INTEGRA LIFESCIENCES SALES LLC, a
Delaware limited liability company (“Integra Sales”), as initial Servicer (as
defined below), and INTEGRA RECEIVABLES LLC, a Delaware limited liability
company (the “Buyer”).
BACKGROUND
1.            The Buyer is a special purpose limited liability company, all of
the issued and outstanding limited liability company interests of which are
owned by Integra LifeSciences Corporation (“Integra”), a Delaware corporation.
2.            The Originators generate Receivables in the ordinary course of
their businesses.
3.            The Originators, in order to finance their respective businesses,
wish to sell (or, in the case of Integra, contribute from time to time)
Receivables and the Related Rights to the Buyer, and the Buyer is willing to
purchase or accept such Receivables and the Related Rights from the Originators,
on the terms and subject to the conditions set forth herein.
4.            The Originators and the Buyer intend each such transaction to be a
true sale or absolute contribution and conveyance of Receivables and the Related
Rights by each Originator to the Buyer, providing the Buyer with the full
benefits of ownership of the Receivables, and the Originators and the Buyer do
not intend the transactions hereunder to be characterized as a loan from the
Buyer to any Originator.
5.            The Buyer intends to pledge the Receivables and the Related Rights
to the Administrative Agent pursuant to the Receivables Financing Agreement (as
defined below).
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I to the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, Integra Sales, as initial Servicer
(in such capacity, the “Servicer”), the Persons from time to time party thereto
as Lenders and as Group Agents, PNC Bank, National Association, as
Administrative Agent, and PNC Capital Markets LLC, as Structuring Agent.  All
references herein to months are to Fiscal Months unless otherwise expressly
indicated.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.  Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

--------------------------------------------------------------------------------



ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1      Agreement To Purchase and Sell.  On the terms and subject to
the conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell (or, in the case of Integra, absolutely assign and
contribute from time to time) to the Buyer, and the Buyer agrees to purchase
(and, in the case of a contribution, accept) from such Originator, from time to
time on or after the Closing Date, but before the Purchase and Sale Termination
Date (as defined in Section 1.5), all of such Originator’s right, title and
interest in and to:
(a)            each Receivable of such Originator (other than the Receivables
contributed by Integra to the capital of the Buyer pursuant to Section 3.1(a))
that existed and was owing to such Originator at the closing of such
Originator’s business on the Cut-Off Date (defined below);
(b)            each Receivable originated by such Originator from and including
the Cut-Off Date to but excluding the Purchase and Sale Termination Date;
(c)            all of such Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;
(d)            all instruments and chattel paper that may evidence such
Receivable;
(e)            all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto;
(f)            solely to the extent applicable to such Receivable, all of such
Originator’s rights (but not obligations), interests and claims under the
related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;
(g)            all books and records of such Originator to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations), if any, in and to each Lock-Box and all
Collection Accounts, into which any Collections or other proceeds (as such term
is defined in the applicable UCC) with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and
(h)            all Collections and other proceeds (as such term is defined in
the applicable UCC) of any of the foregoing that are or were received by such
Originator on or after the Cut-Off Date, including, without limitation, all
funds which either are received by such Originator, the Buyer, any Sub-Servicer
or the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of any of the above Receivables or are applied to such
amounts owed by the
2

--------------------------------------------------------------------------------



Obligors (including, without limitation, any insurance payments that such
Originator, the Buyer, any Sub-Servicer or the Servicer applies in the ordinary
course of its business to amounts owed in respect of any of the above
Receivables, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of any of the above
Receivables or any other parties directly or indirectly liable for payment of
such Receivables).
All purchases, assignments and contributions hereunder shall be made without
recourse, but shall be made pursuant to, and in reliance upon, the
representations, warranties and covenants of the Originators set forth in this
Agreement.  No obligation or liability to any Obligor on any Receivable is
intended to be assumed by the Buyer hereunder, and any such assumption is
expressly disclaimed.  The property, proceeds and rights described in clauses
(c) through (h) above are herein referred to as the “Related Rights”, and the
Buyer’s foregoing commitment to purchase Receivables and Related Rights is
herein called the “Purchase Facility.”
As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, November 30, 2018, and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Buyer and such Originator agree to in writing.
SECTION 1.2      Timing of Purchases.
(a)            Closing Date Purchases.  Effective on the Closing Date, each
Originator hereby sells to the Buyer, and the Buyer hereby purchases, such
Originator’s entire right, title and interest in, to and under (i) each
Receivable (other than the Receivables contributed by Integra to the capital of
the Buyer pursuant to Section 3.1(a)) that existed and was owing to such
Originator on the Cut-Off Date, (ii) each Receivable generated by such
Originator from and including the Cut-Off Date, to and including the Closing
Date, and (iii) all Related Rights with respect thereto.
(b)            Subsequent Purchases.  After the Closing Date, until the Purchase
and Sale Termination Date, each Originator hereby sells to the Buyer, and the
Buyer hereby purchases, each Receivable and the Related Rights generated by each
Originator immediately (and without further action) upon the creation of such
Receivable (other than the Receivables absolutely assigned and contributed by
Integra to the capital of the Buyer pursuant to Section 1.4).
SECTION 1.3      Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to pay the applicable
Purchase Price to the applicable Originator and to reflect all capital
contributions in accordance with Article III.
SECTION 1.4      Contributions.  Integra may from time to time at its option, by
notice to the Buyer on or prior to the date of the proposed contribution,
identify Receivables that it proposes to contribute to the Buyer as a capital
contribution, and if the Buyer is Solvent on the date of the contribution,
Integra hereby on the date of contribution transfers, conveys and absolutely
assigns to Buyer all Receivables identified in such notice.  On the date of and
after giving effect to each contribution, the Buyer shall own Integra’s entire
right, title, and interest in the Receivables so identified and contributed and
all Related Rights with respect thereto.
SECTION 1.5      Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated
3

--------------------------------------------------------------------------------



pursuant to Section 8.2(a) and (b) the Payment Date immediately following the
day on which the Originators shall have given written notice to the Buyer, the
Administrative Agent and each Group Agent at or prior to 10:00 a.m. (New York
City time) that the Originators desire to terminate this Agreement.
SECTION 1.6      Intention of the Parties.  It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting accounts or payment intangibles each as
defined in the UCC, and all Related Rights be construed as a valid and perfected
sale or contribution and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Buyer (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Buyer be prior to the
rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator.  However, if, contrary to the mutual intent of
the parties, any conveyance of Receivables, including without limitation any
Receivables constituting accounts or payment intangibles each as defined in the
UCC, and all Related Rights is not construed to be both a valid and perfected
sale or contribution and absolute assignment of such Receivables and Related
Rights, and a conveyance of such Receivables and Related Rights that is prior to
the rights of and enforceable against all other Persons at any time, including
without limitation lien creditors, secured lenders, purchasers and any Person
claiming through such Originator, then, it is the intent of such Originator and
the Buyer that (i) this Agreement also shall be deemed to be, and hereby is, a
security agreement within the meaning of the UCC to secure payment or
performance of an obligation and (ii) such Originator shall be deemed to have
granted to the Buyer as of the date of this Agreement, and such Originator
hereby grants to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in and to:  (A) the Receivables and the
Related Rights now existing and hereafter created by such Originator transferred
or purported to be transferred hereunder, (B) all monies due or to become due
and all amounts received with respect thereto and (C) all books and records of
such Originator to the extent related to any of the foregoing to secure payment
of an obligation in the amount of the Outstanding Balance of such Receivables.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1      Purchase Report.  On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:
(a)            Receivables purchased by the Buyer from each Originator on the
Closing Date (in the case of the Purchase Report to be delivered on the Closing
Date);
(b)            Receivables purchased or accepted as a contribution by the Buyer
from each Originator during the Fiscal Month immediately preceding such Monthly
Purchase Report Date (in the case of each subsequent Purchase Report); and
4

--------------------------------------------------------------------------------



(c)            the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3 (a) and (b).
SECTION 2.2      Calculation of Purchase Price.  The “Purchase Price” to be paid
to each Originator in accordance with the terms of Article III for the
Receivables and the Related Rights that are purchased hereunder from such
Originator shall be determined in accordance with the following formula:


PP            
=             OB x FMVD

where:


PP           
=             Purchase Price for each Receivable as calculated on the relevant
Payment Date.


OB           
=             The Outstanding Balance of such Receivable on the relevant Payment
Date.


FMVD                            
=             Fair Market Value Discount, as measured on such Payment Date,
which is equal to the quotient (expressed as percentage) of (a) one, divided by
(b) the sum of (i) one, plus (ii) the product of (A) the Prime Rate on such
Payment Date, times (B) a fraction, the numerator of which is the Days’ Sales
Outstanding (calculated as of the last day of the Fiscal Month immediately
preceding such Payment Date) and the denominator of which is 365 or 366, as
applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.
ARTICLE III
PAYMENT OF PURCHASE PRICE
SECTION 3.1      Initial Purchase Price Payment.
(a)            On the Closing Date, Integra shall and hereby does absolutely
assign and contribute to the capital of the Buyer, the Receivables having an
aggregate Outstanding Balance of thirteen million four hundred and fifty-two
thousand nine hundred and ninety-three dollars ($13,452,993).  The consideration
for such absolute assignment and contribution is the increase in the value of
the membership interests in the Buyer owned by Integra.
(b)            On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such
5

--------------------------------------------------------------------------------



Originator on the Closing Date (i) to the extent the Buyer has unrestricted cash
available therefor (and such payment is not prohibited by the Receivables
Financing Agreement), partially, in cash (in an amount to be agreed between the
Buyer and such Originator and set forth in the initial Purchase Report) and (ii)
the remainder by issuing a promissory note in the form of Exhibit B to such
Originator (each such promissory note, as it may be amended, supplemented,
endorsed or otherwise modified from time to time, together with all promissory
notes issued from time to time in substitution therefor or renewal thereof in
accordance with the Transaction Documents, each being herein called a
“Subordinated Note”) with an initial principal amount equal to the remaining
Purchase Price payable to such Originator not paid in cash.
SECTION 3.2      Subsequent Purchase Price Payments.  On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay to each Originator the Purchase
Price for the Receivables and the Related Rights generated by such Originator
since the immediately preceding Payment Date in accordance with Section 1.2(b):
(a)            First, in cash to the extent the Buyer has unrestricted cash
available therefor (and such payment is not prohibited under the Receivables
Financing Agreement); and
(b)            Second, to the extent any portion of the Purchase Price remains
unpaid, the principal amount outstanding under the applicable Subordinated Note
shall be automatically increased by an amount equal to the lesser of (x) such
remaining unpaid portion of such Purchase Price and (y) the maximum increase in
the principal balance of the applicable Subordinated Note that could be made
without rendering the Buyer’s Net Worth less than the Required Capital Amount;
provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes; and
provided, further, that (i) there may be a borrowing under the Subordinated Note
only if, at the time of (and immediately after) each loan under the Subordinated
Note is made, (i) the Buyer is Solvent, (ii) the Buyer’s cash on hand is
sufficient to satisfy all of its current obligations (other than its obligations
under the Subordinated Note and the obligation to pay the Purchase Price of the
Receivables), (iii) its capitalization, including its equity, is commercially
reasonable and adequate to conduct its business as presently contemplated and
(iv) the financial capacity of the Buyer to meet its financial commitments under
the Subordinated Note is adequate; and provided further that, to the extent that
the Purchase Price for any Receivable or Receivables to be sold pursuant to
Section 1.2(b) cannot be paid because of an inability of the Buyer to borrow
under the Subordinated Note under this Section 3.2(b) then such Receivables
shall be deemed not to be sold pursuant to this Agreement unless until the Buyer
has sufficient cash (or capacity under Subordinated Note) to pay the Purchase
Price. Upon the payment in full of such Purchase Price for such Receivables, the
Receivables will deemed to be sold at the time of such payment.
“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.
6

--------------------------------------------------------------------------------



All amounts paid by the Buyer to any Originator in respect of the Subordinated
Note of such Originator shall be allocated first to the payment of accrued and
unpaid interest on the Subordinated Note of such Originator and second to the
repayment of the principal outstanding on the Subordinated Note of such
Originator to the extent of such outstanding principal thereof as of the date of
such payment before such amounts may be allocated for any other purpose.  The
Servicer shall make all appropriate record keeping entries with respect to each
of the Subordinated Notes to reflect the foregoing payments and payments and
reductions made pursuant to Section 3.3, and the Servicer’s books and records
shall constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, each of the Subordinated Notes at any time.  Each
Originator hereby irrevocably authorizes the Servicer to mark the Subordinated
Notes “CANCELED” and to return such Subordinated Notes to the Buyer upon the
final payment thereof after the occurrence of the Purchase and Sale Termination
Date.
The consideration for the Receivables absolutely assigned and contributed by
Integra to the capital of the Buyer pursuant to Section 1.4 consists of the
increase in the value of the membership interests in the Buyer owned by Integra.
SECTION 3.3      Settlement as to Specific Receivables and Dilution.
(a)            If, (i) on the day of purchase of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.15, 5.30, 5.31, 5.34, 5.35 or 5.36 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of such Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.15, 5.30, 5.31,
5.34, 5.35 or 5.36 is no longer true with respect to such Receivable, then such
Originator shall reimburse the Buyer for such Receivable in an amount equal to
the Outstanding Balance of such Receivable, which reimbursement shall be
accounted to the Buyer as provided in clause (c) below; provided, that if the
Buyer thereafter receives payment on account of the Outstanding Balance of such
Receivable, the Buyer promptly shall deliver such funds to such Originator.
(b)            If, on any day, the Outstanding Balance of any Receivable
purchased hereunder is either (i) reduced, adjusted or canceled as a result of
(A) any defective, rejected or returned goods or services, any cash or other
discount, or any failure by an Originator to deliver any goods or perform any
services or otherwise perform under the underlying Contract or invoice, (B) any
change in or cancellation of any of the terms of such Contract or invoice or any
other adjustment by an Originator, any Sub-Servicer, or the Servicer which
reduces the amount payable by the Obligor on the related Receivable, (C) any
rebates, warranties, allowances or charge-backs or (D) any setoff or credit in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction), or (ii) subject
to any specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof), then with respect to such
Receivable the applicable Originator shall reimburse the Buyer the amount of
such net reduction, adjustment, cancellation or dispute, which reimbursement
shall be accounted to the Buyer as provided in clause (c) below.
7

--------------------------------------------------------------------------------



(c)            Any reduction in the Purchase Price of any Receivable pursuant to
clause (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:
(i)            to the extent of any accrued and unpaid interest under the
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the accrued and unpaid interest outstanding
under, the Subordinated Note payable to such Originator;
(ii)            to the extent of any outstanding principal balance under the
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator; and
(iii)                          after making any deduction pursuant to clauses
(i) and (ii) above, shall be paid in cash to the Buyer by such Originator in the
manner and for application as described in the following proviso;
provided, further, that at any time (x) when an Event of Default or an Unmatured
Event of Default exists under the Receivables Financing Agreement, (y) when a
Purchase and Sale Termination Event or an Unmatured Purchase and Sale
Termination Event exists under this Agreement or (z) on or after the Purchase
and Sale Termination Date, the amount of any such credit shall be paid by such
Originator to the Buyer in cash by deposit of immediately available funds into a
Collection Account no later than one (1) Business Day after the events described
in clauses (x), (y) and (z) above for application by the Servicer to the same
extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.
SECTION 3.4      Reconveyance of Receivables.  In the event that an Originator
has paid the Outstanding Balance of a Receivable, and the credit for such
reduction has been applied pursuant to Section 3.3, the Buyer shall reconvey
such Receivable to such Originator, without representation, warranty or
recourse, but free and clear of all liens, security interests, charges, and
encumbrances created by the Buyer.
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS; TERMINATION OF ORIGINATORS
SECTION 4.1      Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee) and each
Group Agent:
8

--------------------------------------------------------------------------------



(a)            a copy of the resolutions or unanimous written consent of the
board of directors or other governing body of each Originator approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator;
(b)            good standing certificates for each Originator issued as of a
recent date acceptable to the Buyer and the Administrative Agent (as the Buyer’s
assignee) by the Secretary of State (or similar official) of the jurisdiction of
such Originator’s organization or formation and each other jurisdiction where
such Originator is required to be qualified to transact business, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect;
(c)            a certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Servicer,
the Buyer, the Administrative Agent (as the Buyer’s assignee) and each Group
Agent may conclusively rely until such time as the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent shall
receive from such Person a revised certificate meeting the requirements of this
clause (c));
(d)            the certificate or articles of incorporation, certificate of
formation or other organizational document of each Originator (including all
amendments and modifications thereto) duly certified by the Secretary of State
of the jurisdiction of such Originator’s organization as of a recent date,
together with a copy of the by-laws, limited liability company agreement or
other governing documents of such Originator (including all amendments and
modifications thereto), as applicable, each duly certified by the Secretary or
an Assistant Secretary of such Originator;
(e)            proper financing statements (Form UCC-1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor secured party (and the Administrative Agent, for the benefit of
the Lenders, as secured party/assignee of assignor secured party) of the
Receivables generated by such Originator as may be necessary or, in the Buyer’s
or the Administrative Agent’s opinion, desirable under the UCC of all
appropriate jurisdictions to perfect the Buyer’s security interest (within the
meaning of the UCC, which includes the interest of a buyer of the Receivables)
in such Receivables and the Related Rights in which a security interest
(including a buyer’s ownership interest) has been assigned to it hereunder;
(f)            a written search report from a Person satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) listing all effective
financing statements that name the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing
clause (e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
or contributed to the Buyer hereunder), and tax and judgment lien search reports
(including, without limitation, liens of the PBGC) from a Person satisfactory to
the Buyer and the Administrative Agent (as the Buyer’s assignee) showing no
evidence of such liens filed against any Originator;
9

--------------------------------------------------------------------------------



(g)            favorable opinions of counsel to the Originators, in form and
substance satisfactory to the Buyer, the Administrative Agent and each Group
Agent;
(h)            a Subordinated Note in favor of each Originator, duly executed by
the Buyer;
(i)            a certificate from an officer of each Originator to the effect
that the Servicer or such Originator have placed on the most recent, and have
taken all steps reasonably necessary to ensure that there shall be placed on
each subsequent, data processing report that it generates for outside
third-parties and is of the type that a proposed purchaser or lender would use
to evaluate the Receivables, the following legend (or the substantive equivalent
thereof):  “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD OR CONTRIBUTED
PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED AS OF DECEMBER 21, 2018, AS
AMENDED, BETWEEN EACH OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS
ORIGINATORS, INTEGRA LIFESCIENCES SALES LLC, AS SERVICER AND INTEGRA RECEIVABLES
LLC, AS BUYER; AND THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN PLEDGED TO PNC
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES
FINANCING AGREEMENT, DATED AS OF DECEMBER 21, 2018, AS AMENDED, AMONG INTEGRA
RECEIVABLES LLC, AS BORROWER, INTEGRA LIFESCIENCES SALES LLC, AS SERVICER, THE
VARIOUS LENDERS AND GROUP AGENTS FROM TIME TO TIME PARTY THERETO, PNC BANK,
NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND PNC CAPITAL MARKETS LLC, AS
STRUCTURING AGENT”; and
(j)            evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
by it in connection herewith and (ii) that each of the conditions precedent to
the execution, delivery and effectiveness of such other Transaction Documents
has been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.
SECTION 4.2      Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified on
such Purchase Date that (a) the representations and warranties of such
Originator contained in Article V, as from time to time amended in accordance
with the terms hereof, are true and correct in all material respects (unless
such representation or warranty contains a materiality qualification and, in
such case, such representation and warranty shall be true and correct as made)
on and as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date) and (b) no Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from the creation and sale of such Receivable.
SECTION 4.3      Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group
10

--------------------------------------------------------------------------------



Agent (which consents may be granted or withheld in their sole discretion);
provided that the following conditions are satisfied or waived in writing by the
Administrative Agent and each Group Agent on or before the date of such
addition:
(a)            the Servicer shall have given the Buyer, the Administrative Agent
and each Group Agent at least thirty (30) days’ prior written notice of such
proposed addition and the identity of the proposed additional Originator and
shall have provided such other information with respect to such proposed
additional Originator as the Buyer, the Administrative Agent or any Group Agent
may reasonably request;
(b)            such proposed additional Originator shall have executed and
delivered to the Buyer, the Administrative Agent and each Group Agent an
agreement substantially in the form attached hereto as Exhibit C (a “Joinder
Agreement”);
(c)            such proposed additional Originator shall have delivered to the
Buyer, the Administrative Agent (as the Buyer’s assignee) and each Group Agent
each of the documents with respect to such Originator described in Section 4.1,
in each case in form and substance satisfactory to the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Group Agent;
(d)            no Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event shall have occurred and be continuing; and
(e)            no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.
SECTION 4.4      Termination of Originators. An Originator may be removed as an
Originator hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Group Agent
on or before the date of such termination:
(a)            such Originator shall have submitted a written notice (an
“Originator Termination Notice”) to the Buyer, the Administrative Agent and each
Group Agent notifying them of its request to terminate its status as an
Originator and specifying the date on which such termination is to take effect
(an “Originator Termination Effective Date”);
(b)            the related Originator Termination Effective Date is at least
thirty (30) calendar days after the date of such Originator Termination Notice
(or such earlier date as consented to by the Buyer, the Administrative Agent and
each Group Agent);
(c)            the Servicer shall have delivered a pro forma Interim Report
showing that no Borrowing Base Deficit shall exist after giving effect to the
requested termination and excluding all Receivables originated by such
Originator to be terminated;
(d)            the Servicer shall have provided such other information with
respect to such Originator to be terminated as the Buyer, the Administrative
Agent or any Group Agent may reasonably request;
11

--------------------------------------------------------------------------------



(e)            no Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event shall have occurred and be continuing (except for a
Purchase and Sale Termination Event or Unmatured Purchase and Sale Termination
Event that would be cured by the removal of the related Originator pursuant to
this Section 4.4); and
(f)            no Event of Default or Unmatured Event of Default shall have
occurred and be continuing (except for an Event of Default or Unmatured Event of
Default that would be cured by the removal of the related Originator pursuant to
this Section 4.4).
(g)            Schedules I, II, III and IV shall be amended to reflect the
termination of such Originator; and
(h)            if such Originator to be removed is the Servicer, the Buyer, the
Administrative Agent and each Group Agent shall have approved the successor
Servicer in writing.
SECTION 4.5      Addition or Removal of Excluded Obligors. An Obligor may be
added as an Excluded Obligor or an existing Excluded Obligor may be removed as
an Excluded Obligor, in each case, with the prior written consent of the Buyer,
the Administrative Agent and the Majority Group Agents (which consents may be
granted or withheld in their sole discretion); provided that the following
conditions are satisfied or waived in writing by the Administrative Agent and
the Majority Group Agents on or before the date of such addition:
(a)            the related Originator shall have submitted a written notice (an
“Addition or Removal of Excluded Obligor Notice”) to the Buyer, the
Administrative Agent and the Majority Group Agents notifying them of its request
to add or remove an Obligor as an Excluded Obligor and specifying the date on
which such addition or removal is to take effect (an “Addition or Removal of
Excluded Obligor Effective Date”);
(b)            the related Addition or Removal of Excluded Obligor Effective
Date is at least thirty (30) calendar days after the date of such Addition or
Removal of Excluded Obligor Notice (or such earlier date as consented to by the
Buyer, the Administrative Agent and the Majority Group Agents) ;
(c)            the Servicer shall have delivered a pro forma Interim Report
showing that no Borrowing Base Deficit shall exist after giving effect to such
addition or removal and the related excluding or adding, as the case may be, of
all Receivables from such Obligor to be added or removed as an Excluded Obligor;
(d)            the Servicer shall have provided such other information with
respect to such Obligor to be added or removed as an Excluded Obligor as the
Buyer, the Administrative Agent or any Group Agent may reasonably request;
(e)            no Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event shall have occurred and be continuing; and
(f)            no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.
12

--------------------------------------------------------------------------------



(g)            Schedule IV to the Receivables Financing Agreement shall be
amended to reflect the addition or removal of such Obligor pursuant to the
Receivables Financing Agreement; and
(h)            with respect to any proposed removal of such Obligor as an
Excluded Obligor, the Administrative Agent and each Group Agent have been
satisfied that all other action to perfect and protect the security interests of
the Buyer and the Administrative Agent, on behalf of the Lenders, in and to the
Receivables of such Obligor to be removed and to be sold or contributed by the
related Originator hereunder and other Related Rights, as requested by the
Administrative Agent or any Group Agent shall have been taken by Integra,
including the filing of any UCC financing statements, the preparation and
delivery of certificates and other requested documents from any public official
and all such other actions required pursuant to Section 7.3 and, if requested by
the Administrative Agent, the delivery of executed copies of bring-down or
reaffirmation opinions relating to UCC matters (in form and substance
satisfactory to the Administrative Agent), in each case, at the expense of
Integra.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator hereby represents and warrants with respect to itself
that each representation and warranty concerning it or the Receivables sold or
contributed by it hereunder that is contained in the Receivables Financing
Agreement is true and correct, and hereby makes the representations and
warranties set forth in this Article V:
SECTION 5.1      Organization and Good Standing.  Such Originator is duly
organized and validly existing, in good standing under the laws of its state of
organization and has full power and authority under its organizational documents
and under the laws of its state of organization to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.
SECTION 5.2      Due Qualification.  Such Originator is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.3      Power and Authority; Due Authorization.  Such Originator (i)
has all necessary power and authority to (A) execute and deliver this Agreement
and the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest (within the meaning of the
applicable UCC) in the Receivables and the Related Rights to the Buyer on the
terms and subject to the conditions herein provided and (ii) has duly authorized
by all necessary action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement and
the other Transaction Documents to which it is a party.
13

--------------------------------------------------------------------------------



SECTION 5.4      Binding Obligations.  This Agreement and each of the other
Transaction Documents to which such Originator is a party constitutes legal,
valid and binding obligations of such Originator, enforceable against such
Originator in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
SECTION 5.5      No Conflict or Violation.  The execution, delivery and
performance of, and the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents to which such Originator is a
party, and the fulfillment of the terms hereof and thereof, will not (i)
conflict with, result in any breach of any of the terms or provisions of, or
constitute (with or without notice or lapse of time or both) a default under its
organizational documents or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which such Originator is a party or by which it or any of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Receivables or the Related Rights pursuant to the terms of
any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument, other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.6      Litigation and Other Proceedings.  (i) There is no action,
suit, proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii), (A)
asserts the invalidity of this Agreement or any other Transaction Document, (B)
seeks to prevent the sale or contribution of any Receivable or Related Right by
such Originator to the Buyer (or the grant of the related security interest
thereof), the ownership or acquisition by the Buyer of any Pool Receivables or
Related Right or the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by such
Originator of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.
SECTION 5.7      No Consents.  Such Originator is not required to obtain the
consent of any other party or any consent, order, license, approval,
registration, authorization, action or declaration of or with any Governmental
Authority in connection with the sale or contribution of the Receivables and
Related Rights to the Buyer (or the grant of the related security interest
thereof) hereunder or the due execution, delivery, or performance by such
Originator of this Agreement or any other Transaction Document to which it is a
party or the consummation by such Originator of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party that has
not already been obtained and are in full force and effect or the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.
14

--------------------------------------------------------------------------------



SECTION 5.8      Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five (5) calendar years prior to the Closing Date other than
its name set forth on the signature pages hereto.  Such Originator is “located”
(as such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five (5) calendar years prior to the
Closing Date, has not been “located” (as such term is defined in the applicable
UCC) in any other jurisdiction (except as specified in Schedule I).  The
office(s) where such Originator keeps its records concerning the Receivables is
at the address(es) set forth on Schedule II as such address(es) may be updated
with thirty (30) days’ prior written notice to the Buyer and the Administrative
Agent.
SECTION 5.9      Investment Company Act; Volcker Rule.  Such Originator (i) is
not, and is not controlled by, an “investment company” registered or required to
be registered under the Investment Company Act and (ii) is not a “covered fund”
under the Volcker Rule.
SECTION 5.10      No Material Adverse Effect.  Since September 30, 2018, there
has been no Material Adverse Effect with respect to such Originator.
SECTION 5.11      Accuracy of Information.  All certificates, reports, Purchase
Reports, statements, documents and other information, other than financial
projections, furnished to the Buyer, Administrative Agent or any other Credit
Party by or on behalf of such Originator pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, are, at the time the same are so furnished, complete
and correct in all material respects on the date the same are furnished to the
Buyer, Administrative Agent or such other Credit Party, and, do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
SECTION 5.12      Anti-Money Laundering/International Trade Law Compliance.  No
Obligor is or was a Sanctioned Person at the time of the origination of any Pool
Receivables owing by such Obligor.  Such Originator is not a Sanctioned Person. 
Such Originator, either in its own right or through any third party, (i) does
not have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii)
does no business in or with, and does not derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; or (iii) does not engage in any dealings
or transactions prohibited by any Anti-Terrorism Law.
SECTION 5.13      Transaction Information.  None of such Originator, any
Affiliate of such Originator nor any third party with which such Originator or
any Affiliate thereof has contracted, has delivered, in writing or orally, to
any Rating Agency, or monitoring a rating of, any Notes, any Transaction
Information without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency and has not participated in
any oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Group Agent.
15

--------------------------------------------------------------------------------



SECTION 5.14      Compliance with Law.  Such Originator has complied with all
Applicable Laws to which it may be subject, except to the extent that any such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
SECTION 5.15      Eligible Receivables.  Each Receivable sold, contributed,
transferred or assigned hereunder, other than any Receivable designated as not
being an Eligible Receivable by the applicable Originator (or by the Servicer on
behalf of such Originator), is an Eligible Receivable on the date of such sale,
contribution, transfer or assignment.
SECTION 5.16      Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by such Originator with any bulk sales act or similar law.
SECTION 5.17      Taxes.  Such Originator has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except to the extent that any such non-filing
or non-payment could not reasonably be expected to have a Material Adverse
Effect.
SECTION 5.18      Opinions.  The facts regarding such Originator, the
Receivables sold or contributed by it hereunder, the Related Security and the
related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.
SECTION 5.19      Other Transaction Documents.  Each representation and warranty
made by such Originator under each other Transaction Document to which it is a
party is true and correct in all material respects (unless such representation
and warranty contains a materiality qualifier, in which case such representation
and warranty shall be true and correct as made) as of the date when made, except
for any such representation and warranty that applies as to an earlier date (in
which case, such representation and warranty shall be true and correct in all
material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of such earlier date).
SECTION 5.20      No Linked Accounts.  There are no Linked Accounts with respect
to any Collection Account.
SECTION 5.21      Margin Regulations.  Such Originator is not engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meanings of Regulations T, U and X of the Board of Governors of the Federal
Reserve System).
SECTION 5.22      Solvency.  After giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, such
Originator is Solvent.
SECTION 5.23      Perfection Representations .
(a)            This Agreement creates a valid and continuing security interest
(which, as defined in the applicable UCC, includes (among other things) both (1)
an interest in personal
16

--------------------------------------------------------------------------------



property which secures payment or performance of an obligation and (2) an
ownership interest of a buyer of an account or payment intangible) in such
Originator’s right, title and interest in, to and under the Receivables and
Related Rights originated by such Originator, which (A) security interest has
been perfected and is enforceable against creditors of and purchasers from such
Originator and (B) will be free of all Adverse Claims.
(b)            The Receivables originated by such Originator constitute
“accounts” or “payment intangibles” within the meaning of Section 9-102 of the
UCC.
(c)            Such Originator owns and has good and marketable title to the
Receivables and Related Rights being sold or contributed or purportedly sold or
contributed by it hereunder free and clear of any Adverse Claim of any Person.
(d)            All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale or assignment and contribution of such
Receivables and Related Rights from each Originator to the Buyer pursuant to
this Agreement.
(e)            Other than the security interest granted to the Buyer pursuant to
this Agreement, such Originator has not pledged, assigned, sold, contributed,
granted a security interest in, or otherwise conveyed any of the Receivables
originated by such Originator or Related Rights except as permitted by this
Agreement and the other Transaction Documents.  Such Originator has not
authorized the filing of and is not aware of any financing statements filed
against such Originator that include a description of collateral covering the
Receivables originated by such Originator and Related Rights other than any
financing statement (i) in favor of the Buyer or (ii) that has been terminated
or amended to reflect the release of any security interest in the Receivables
and Related Rights.  Such Originator is not aware of any judgment lien, ERISA
lien or tax lien filings against such Originator.
(f)            Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this Section 5.23
shall be continuing and remain in full force and effect until the Final Payout
Date.
SECTION 5.24      Ordinary Course of Business.  If (but only to the extent that
) the sale or absolute assignment and contribution of any property described
herein is not characterized by a court or other Governmental Authority as a sale
or absolute assignment and contribution, then each remittance of Collections by
such Originator to the Buyer under this Agreement will have been (i) in payment
of a debt incurred by such Originator in the ordinary course of business or
financial affairs of such Originator and the Buyer and (ii) made in the ordinary
course of business or financial affairs of such Originator and the Buyer.
SECTION 5.25      Credit and Collection Procedures.  Such Originator has
complied in all material respects with the Credit and Collection Procedures (or,
prior to the existence thereof in documented form, the substance thereof) with
regard to each Receivable and related Contract sold, contributed, transferred or
assigned by it hereunder.
17

--------------------------------------------------------------------------------



SECTION 5.26      Servicing Programs.  No license or approval is required for
the Buyer’s or Administrative Agent’s use of any software or other computer
program used by such Originator, Servicer or any Sub-Servicer in the servicing
of the Receivables, other than those which have been obtained and are in full
force and effect.
SECTION 5.27      Servicing of Pool Receivables.  To the extent such Originator
is acting as Sub-Servicer for the Servicer in accordance with the Receivables
Financing Agreement, since the Closing Date, there has been no material adverse
change in the ability of such Originator acting as Sub-Servicer to service and
collect the Pool Receivables and the Related Security.
SECTION 5.28      Financial Condition.  The consolidated balance sheets of the
Parent and its consolidated Subsidiaries as of September 30, 2018 and the
related statements of income and shareholders’ equity of the Parent and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Buyer, Administrative Agent and the Lenders, present
fairly in all material respects the consolidated financial position of such
Originator and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP, subject to (x) adjustments of the type which would
occur as a result of a year-end audit and (y) the absence of notes.
SECTION 5.29      Valid Sale.  Each sale, transfer or assignment of Receivables
and the Related Rights made by such Originator pursuant to this Agreement shall
constitute a valid sale, transfer and assignment of Receivables and Related
Rights to the Buyer, enforceable against creditors of, and purchasers from, such
Originator, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
SECTION 5.30      Good Title.  Immediately preceding its sale, transfer or
assignment of each Receivable hereunder, such Originator was the owner of such
Receivable sold or purported to be sold free and clear of any Adverse Claims,
and each such sale, transfer or assignment hereunder constitutes a valid sale,
transfer and assignment of all of such Originator’s right, title and interest
in, to and under the Receivables sold by it, free and clear of any Adverse
Claims.  On or before the date hereof and before the generation by such
Originator of any new Receivable to be sold or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s security interest (within the
meaning of the applicable UCC) in such Receivable against all creditors of and
purchasers from such Originator will have been duly filed in each filing office
necessary for such purpose, and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.  Upon the creation of
each new Receivable sold or otherwise conveyed or purported to be conveyed
hereunder and on the Closing Date for then existing Receivables, the Buyer shall
have a valid and perfected first priority security interest (within the meaning
of the applicable UCC) in each Receivable sold to it hereunder, free and clear
of any Adverse Claim.
SECTION 5.31      Reliance on Separate Legal Identity.  Such Originator
acknowledges that each of the Lenders and the Administrative Agent are entering
into the Transaction Documents
18

--------------------------------------------------------------------------------



to which they are parties in reliance upon the Buyer’s identity as a legal
entity separate from such Originator.
SECTION 5.32      Adverse Change in Receivables.  Since September 30, 2018,
there has been no material adverse change in either the collectibility or the
payment history of the Receivables originated by such Originator.
SECTION 5.33      No Fraudulent Conveyance.  No sale, contribution, transfer or
assignment hereunder constitutes a fraudulent transfer or conveyance under any
United States federal or applicable state bankruptcy or insolvency laws or is
otherwise void or voidable under such or similar laws or principles or for any
other reason.
SECTION 5.34      Nature of Pool Receivables.  All Pool Receivables sold,
transferred or assigned or purportedly sold, transferred or assigned by such
Originator hereunder: (i) were originated by such Originator in the ordinary
course of its business, (ii) were sold, transferred or assigned to Buyer for
consideration equal to the fair market value, fair consideration and reasonably
equivalent value of such Receivables and (iii) represent all, or a portion of
the purchase price of merchandise, insurance or services within the meaning of
Section 3(c)(5)(A) of the Investment Company Act.
SECTION 5.35      Enforceability of Contracts.  Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Originator has fully performed its obligations
under such Contract.
SECTION 5.36      Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created, and when sold to the
Buyer hereunder, such Originator shall be deemed to have certified that (i) all
representations and warranties set forth in this Article V are true and correct
in all material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) as of such date) and (ii) no Event
of Default or an Unmatured Event of Default has occurred and is continuing or
will result from the creation and sale of such Receivable.
ARTICLE VI
COVENANTS OF THE ORIGINATORS
SECTION 6.1      Covenants.  From the date hereof until the Final Payout Date,
each Originator will, unless the Administrative Agent and the Buyer shall
otherwise consent in writing, perform the following covenants:
(a)            Existence.  Such Originator shall keep in full force and effect
its existence and rights as a limited liability company, corporation or other
entity, as applicable, under the laws
19

--------------------------------------------------------------------------------



of its state of organization, and shall obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and the Receivables and Related Rights.
(b)            Financial Reporting.  Such Originator will maintain a system of
accounting established and administered in accordance with GAAP, and such
Originator shall furnish to the Servicer such information as the Servicer may
from time to time reasonably request relating to such system.
(c)            Notices.  Such Originator will notify the Servicer in writing of
any of the following events promptly upon (but, unless otherwise noted below, in
no event later than three (3) Business Days after) a Financial Officer or other
officer of such Originator learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(i)            Notice of Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event.  A statement of a Financial Officer of such
Originator setting forth details of any Purchase and Sale Termination Event or
Unmatured Purchase and Sale Termination Event that has occurred and is
continuing and the action which such Originator proposes to take with respect
thereto.
(ii)            Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by such Originator under
this Agreement or any other Transaction Document to be true and correct in any
material respect when made.
(iii)        Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding on such Originator, which could reasonably
be expected to have a Material Adverse Effect.
(iv)             Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
upon Receivables originated by the Originator or Related Rights or any portion
thereof, (B) any Person other than the Buyer, the Servicer or the Administrative
Agent shall obtain any rights or direct any action with respect to any
Collection Account (or related Lock-Box) or (C) any Obligor shall receive any
change in payment instructions with respect to Pool Receivable(s) from a Person
other than the Servicer or the Administrative Agent.
(v)            Name Changes.  At least thirty (30) calendar days’ prior notice
before any change described in Section 6.1(r).
(vi)        Change in Accountants or Accounting Policy.  Any change in (i) the
external accountants of such Originator or (ii) any material accounting policy
of such Originator that is relevant to the transactions contemplated by this
Agreement or any other Transaction Document (it being understood that any change
to the manner in which such Originator accounts for the Pool Receivables shall
be deemed “material” for such purpose).
20

--------------------------------------------------------------------------------



(vii)         Material Adverse Change.  Promptly after the occurrence thereof,
notice of any material adverse change in the business, operations, property or
financial or other condition of such Originator.
(d)            Conduct of Business.  Such Originator will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and in businesses reasonably
similar or related thereto, and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted if the
failure to have such authority could reasonably be expected to have a Material
Adverse Effect.
(e)            Compliance with Laws.  Such Originator will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
(f)            Furnishing of Information and Inspection of Receivables.  Such
Originator will furnish or cause to be furnished to the Buyer, Administrative
Agent and each Group Agent from time to time such information with respect to
the Pool Receivables and the Related Rights as the Administrative Agent or any
Group Agent may reasonably request.  Such Originator will, (i) at such
Originator’s expense, during regular business hours with prior written notice
permit the Administrative Agent and each Group Agent or their respective agents
or representatives to (A) examine and make copies of and abstracts from all
books and records relating to the Pool Receivables and the Related Rights, (B)
visit the offices and properties of such Originator for the purpose of examining
such books and records and (C) discuss matters relating to the Pool Receivables
and the Related Rights or such Originator’s performance hereunder or under the
other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at such Originator’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Buyer and the Administrative
Agent to conduct a review of its books and records with respect to such Pool
Receivables and the Related Rights; provided, that such Originator shall be
required to reimburse the Buyer and Administrative Agent for only one (1) such
review pursuant to clause (ii) above in any twelve-month period, unless a
Purchase and Sale Termination Event or an Event of Default has occurred and is
continuing.
(g)            Payments on Receivables, Collection Accounts.  Such Originator
(or the Servicer or a Sub-Servicer on its behalf) will, at all times, instruct
all Obligors to deliver payments on the Pool Receivables (originated by such
Originator) to a Collection Account or a Lock-Box.  Such Originator (or the
Servicer or a Sub-Servicer on its behalf) will, at all times, maintain such
books and records as are necessary to identify Collections received from time to
time on Pool Receivables originated by such Originator and to segregate such
Collections from other property of the Servicer, the Sub-Servicers and the other
Originators.  If any payments on such Pool Receivables or other Collections are
received by such Originator, it shall hold such payments in trust for the
benefit of the Buyer, the Administrative Agent, the Group Agents and the other
Secured Parties and promptly (but in any event within two (2) Business Days
after receipt) remit
21

--------------------------------------------------------------------------------



such funds into a Collection Account.  Such Originator shall not permit funds
other than Collections on Pool Receivables and other Collateral to be deposited
into any Collection Account.  If such funds are nevertheless deposited into any
Collection Account, such Originator (or the Servicer or Sub-Servicer on its
behalf) shall within two (2) Business Days, (x) identify and transfer such funds
to the appropriate Person entitled to such funds and (y) instruct such Person to
no longer deposit any such funds into any such Collection Account.  Such
Originator will not, and will not permit the Servicer, any Sub-Servicer, any
other Originator or any other Person to commingle Collections or other funds to
which the Administrative Agent, any Group Agent or any other Secured Party is
entitled with any other funds.
(h)            Sales, Liens, etc.  Except as otherwise provided herein, such
Originator will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Pool Receivable originated by such Originator or other Related Rights, or
assign any right to receive income in respect thereof.
(i)            Extension or Amendment of Pool Receivables.  Except as otherwise
permitted by the Receivables Financing Agreement, such Originator will not, and
will not permit the Servicer or any Sub-Servicer to, alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable originated by such Originator in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract.  Such Originator shall at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables originated by such Originator, and timely and fully comply with the
Credit and Collection Procedures with regard to each Pool Receivable and the
related Contract.
(j)            Change in Credit and Collection Procedures.  Such Originator will
not make any change that could be reasonably expected to have a Material Adverse
Effect in the Credit and Collection Procedures without the prior written consent
of the Administrative Agent and the Majority Group Agents, which consent shall
not be unreasonably withheld or delayed.  Promptly following any change in the
Credit and Collection Procedures, such Originator will deliver a copy of the
updated Credit and Collection Procedures to the Buyer, Administrative Agent and
each Lender.
(k)        Books and Records.  Such Originator shall maintain and implement (or
cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
originated by such Originator and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Pool Receivables originated by such Originator (including records
adequate to permit the daily identification of each Pool Receivable originated
by such Originator and all Collections of and adjustments to each existing Pool
Receivable originated by such Originator).
(l)                  Identification of Records.  Such Originator shall identify
(or cause the Servicer to identify) its master data processing records relating
to Pool Receivables and related
22

--------------------------------------------------------------------------------



Contracts originated by such Originator with a legend that indicates that the
Pool Receivables have been sold or contributed in accordance with this Agreement
and pledged in accordance with the Receivables Financing Agreement.
(m)        Change in Payment Instructions to Obligors.  Such Originator shall
not make any change in its (or their) instructions to the Obligors regarding
payments to be made to the Collection Accounts (or any related Lock-Box), other
than any instruction to remit payments to a different Collection Account (or any
related Lock-Box).
(n)      Security Interest, Etc.  Such Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to establish and maintain a valid and enforceable first priority perfected
security interest (within the meaning of the applicable UCC) in the Receivables
and the Related Rights, in each case free and clear of any Adverse Claim, in
favor of the Buyer, including taking such action to perfect, protect or more
fully evidence the security interest of the Buyer.  In order to evidence the
security interests (within the meaning of the applicable UCC) of the Buyer under
this Agreement, such Originator shall, from time to time take such action, or
execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Buyer or by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Buyer’s security interest (within the meaning of the applicable UCC) in the
Receivables, Related Security and Collections.  Such Originator shall, from time
to time and within the time limits established by law, prepare and present to
the Buyer and the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Buyer’s security
interest (within the meaning of the applicable UCC) as a first-priority
interest.  Notwithstanding anything else in the Transaction Documents to the
contrary, such Originator shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements filed
in connection with the Transaction Documents, without the prior written consent
of the Administrative Agent.
(o)            Further Assurances.
(i)            Such Originator hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence purchases or
contributions made hereunder, or to enable the Buyer or the Administrative Agent
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies under this Agreement or any other Transaction Document. 
Without limiting the foregoing, such Originator hereby authorizes, and will,
upon the request of the Buyer or the Administrative Agent, at such Originator’s
own expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Buyer or
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
23

--------------------------------------------------------------------------------



(ii)            Such Originator authorizes the Buyer and the Administrative
Agent to file financing statements, continuation statements and amendments
thereto and assignments thereof relating to the Receivables, the Related
Security and the related Contracts, Collections with respect thereto.
(p)            Transaction Information.  None of the Originators, any Affiliate
of an Originator or any third party with which an Originator or any Affiliate
thereof has contracted, shall deliver, in writing or orally, to any Rating
Agency, any Transaction Information without providing such Transaction
Information to the applicable Group Agent prior to delivery to such Rating
Agency and will not participate in any oral communications with respect to
Transaction Information with any Rating Agency without the participation of such
Group Agent.
(q)            Anti-Money Laundering/International Trade Law Compliance. 
Neither such Originator nor any of its Subsidiaries will become a Sanctioned
Person.  Such Originator will not, either in its own right or through any third
party, (a) have any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti- Terrorism
Law; (b) do business in or with, or derive any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited
by any Anti- Terrorism Law or (d) use the proceeds from any sale of Receivables
hereunder to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law.  Such Originator shall comply with all Anti-Terrorism
Laws.  Such Originator shall promptly notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event relating
to such Originator or any of its Subsidiaries.
(r)            Fundamental Changes.  Such Originator shall not make any change
in its name or location of organization or any other change in its identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or the Receivables Financing
Agreement “seriously misleading” as such term (or similar term) is used in the
applicable UCC, in each case, unless the Buyer, the Administrative Agent and
each Group Agent have each (A) received thirty (30) days’ prior notice thereof,
(B) consented in writing thereto (such consent not to be unreasonably withheld),
(C) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (D) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Lenders, in and to
the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3).
(s)            Certain Agreements.  Without the prior written consent of the
Administrative Agent and the Majority Group Agents, such Originator shall not
amend, modify, waive, revoke or terminate any Transaction Document to which it
is a party.
24

--------------------------------------------------------------------------------



(t)            Mergers, Acquisitions, Sales, etc.  No Originator shall (i) be a
party to any merger, consolidation or other restructuring, except where such a
merger, consolidation or other restructuring (x) complies with terms of Section
6(c) of the Performance Guaranty or (y) where the Buyer, the Administrative
Agent and each Group Agent have each (A) received thirty (30) days’ prior notice
thereof, (B) consented in writing thereto (such consent not to be unreasonably
withheld), (C) received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the Buyer or the Administrative Agent shall reasonably request and
(D) been reasonably satisfied that all other action to perfect and protect the
interests of the Buyer and the Administrative Agent, on behalf of the Lenders,
in and to the Receivables to be sold by it hereunder and other Related Rights,
as reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).
(u)            Frequency of Billing.  Such Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all Receivables
in accordance with the Credit and Collection Procedures, but in any event no
less frequently than as required under the Contract related to such Receivable.
(v)            Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  No Originator shall take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and the Administrative Agent.
(w)        Insurance.  Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.
(x)            Subordinated Notes, Etc.  Such Originator will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
the Subordinated Note issued to such Originator.
SECTION 6.2      Separateness Covenants.  Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:
25

--------------------------------------------------------------------------------



(a)            such Originator shall not be involved in the day to day
management of the Buyer;
(b)            such Originator shall maintain separate corporate records and
books of account from the Buyer and otherwise will observe corporate formalities
and have a separate area from the Buyer for its business (which may be located
at the same address as the Buyer, and, to the extent that it and the Buyer have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses);
(c)            the financial statements and books and records of such Originator
shall be prepared after the date of creation of the Buyer to reflect and shall
reflect the separate existence of the Buyer;
(d)            except as permitted by the Receivables Financing Agreement, (i)
such Originator shall maintain its assets (including, without limitation,
deposit accounts) separately from the assets (including, without limitation,
deposit accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;
(e)            such Originator shall not act as an agent for the Buyer (except
in the capacity of Servicer or a Sub-Servicer in accordance with the Transaction
Documents);
(f)            such Originator shall not conduct any of the business of the
Buyer in its own name (except in the capacity of Servicer or a Sub-Servicer in
accordance with the Transaction Documents);
(g)            such Originator shall not pay any liabilities of the Buyer out of
its own funds or assets;
(h)            such Originator shall maintain an arm’s-length relationship with
the Buyer;
(i)            such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;
(j)            such Originator shall not acquire obligations of the Buyer (other
than the Subordinated Notes);
(k)       such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;
(l)            such Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;
(m)      such Originator shall correct any misunderstanding respecting its
separate identity from the Buyer of which such Originator has actual knowledge;
26

--------------------------------------------------------------------------------



(n)            such Originator shall not enter into, or be a party to, any
transaction with the Buyer, except in the ordinary course of its business and on
terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(o)            such Originator shall not pay the salaries of the Buyer’s
employees, if any; and
(p)            to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 7.03 of the Receivables
Financing Agreement.


ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
SECTION 7.1      Rights of the Buyer.  Each Originator hereby authorizes the
Buyer, the Servicer or their respective designees or assignees under this
Agreement or the Receivables Financing Agreement (including, without limitation,
the Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be sold, contributed or otherwise conveyed by it
hereunder, including, without limitation, endorsing the name of such Originator
on checks and other instruments representing Collections and enforcing such
Receivables and the provisions of the related Contracts that concern payment
and/or enforcement of rights to payment; provided, however, the Administrative
Agent shall not take any of the foregoing actions unless a Purchase and Sale
Termination Event or an Event of Default has occurred and is continuing.
SECTION 7.2      Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:
(a)            Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.
(b)            None of the Buyer, the Servicer, the Lenders, the Group Agents or
the Administrative Agent shall have any obligation or liability to any Obligor
or any other third Person with respect to any Receivables, Contracts related
thereto or any other related agreements, nor shall the Buyer, the Servicer, the
Lenders, the Group Agents or the Administrative Agent be obligated to perform
any of the obligations of such Originator thereunder.
(c)            Each Originator hereby grants to the Administrative Agent an
irrevocable power-of-attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Default to take
in the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer (whether
or not
27

--------------------------------------------------------------------------------



from such Originator) in connection with any Receivable sold, contributed or
otherwise conveyed or purported to be sold, contributed or otherwise conveyed by
it hereunder or Related Right.
SECTION 7.3      Further Action Evidencing Purchases.  On or prior to the
Closing Date, each Originator shall mark its master data processing records
evidencing Pool Receivables and Contracts with a legend, acceptable to the Buyer
and the Administrative Agent, evidencing that the Pool Receivables have been
transferred in accordance with this Agreement and none of the Originators or
Servicer shall change or remove such notation without the consent of the Buyer
and the Administrative Agent.  Each Originator agrees that from time to time, at
its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, any
Sub-Servicer, the Administrative Agent or any Group Agent may reasonably request
in order to perfect, protect or more fully evidence the Receivables and Related
Rights purchased by or contributed to the Buyer hereunder, or to enable the
Buyer to exercise or enforce any of its rights hereunder or under any other
Transaction Document.  Without limiting the generality of the foregoing, upon
the request of the Buyer, the Administrative Agent or any Group Agent, such
Originator will execute (if applicable), authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.
Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold,
contributed or otherwise conveyed or purported to be sold, contributed or
otherwise conveyed by it hereunder and now existing or hereafter generated by
such Originator.  If any Originator fails to perform any of its agreements or
obligations under this Agreement, the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) may (but shall not be
required to) itself perform, or cause the performance of, such agreement or
obligation, and the expenses of the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) incurred in connection
therewith shall be payable by such Originator.
SECTION 7.4      Application of Collections.  Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator shall, except as
otherwise specified by such Obligor or required by Applicable Law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Administrative Agent) or the Administrative Agent, be applied as a Collection of
any Receivable or Receivables of such Obligor to the extent of any amounts then
due and payable thereunder (such application to be made starting with the oldest
outstanding Receivable or Receivables) before being applied to any other
indebtedness of such Obligor.
SECTION 7.5      Performance of Obligations.  Each Originator shall (i) perform
all of its obligations under the Contracts related to the Receivables generated
by such Originator to the same extent as if interests in such Receivables had
not been transferred hereunder, and the exercise by the Buyer or the
Administrative Agent of its rights hereunder shall not relieve any Originator
from any such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Receivables generated
by such Originator and their creation and satisfaction.
28

--------------------------------------------------------------------------------



ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1      Purchase and Sale Termination Events.  Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event” (each event which with notice or the passage of time
or both would become a Purchase and Sale Termination Event being referred to
herein as an “Unmatured Purchase and Sale Termination Event”):
(a)            the Termination Date shall have occurred; or
(b)            any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for two (2) Business
Days; or
(c)            any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Documents to which it is a party, or any other information
or report delivered pursuant hereto or thereto shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and, solely to the extent such breach is capable of being cured (as
determined by the Administrative Agent), such breach shall continue unremedied
for fifteen (15) calendar days following the earlier of (A) such Originator’s
actual knowledge of such breach and (B) the Administrative Agent’s written
notice to such Originator of such breach; or
(d)            any Originator shall fail to perform or observe the covenant set
forth in Section 6.1(n);
(e)            any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party (other than such failure which would constitute
a Purchase and Sale Termination Event under Section 8.1(b)), and such failure
shall continue unremedied for thirty (30) calendar days solely to the extent (i)
such failure is capable of being cured (as determined by the Administrative
Agent) and (ii) such Originator provides written notice to the Administrative
Agent detailing the action which it is taking in order to cure such failure; or
(f)            any Insolvency Proceeding shall be instituted against the Buyer
or any Originator and, in the case of any such proceeding instituted against the
Buyer or such Originator (but not instituted by the Buyer or such Originator, as
applicable), such proceeding shall remain undismissed or unstayed for a period
of sixty (60) consecutive days; or
(g)            any Originator or any of its Subsidiaries, individually or in the
aggregate, shall fail to pay any principal of or premium or interest on any of
its Debt that is outstanding in a principal amount of at least fifty million
dollars ($50,000,000) in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period
(not to exceed thirty (30) calendar days), if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement); or
29

--------------------------------------------------------------------------------



(h)            either (i) the Internal Revenue Service shall file notice of a
lien pursuant to Section 6323 of the Code with regard to any assets of any
Originator or (ii) the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of any Originator and in either case, such lien shall not have been
released within thirty (30) calendar days; or
(i)            the incurrence of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan or the withdrawal or partial
withdrawal of any Originator or any of its respective ERISA Affiliates from any
Multiemployer Plan; (ii) the receipt by any Originator or any of its respective
ERISA Affiliates from the PBGC or any plan administrator of any notice relating
to the intention to terminate any Pension Plan or Multiemployer Plan or to
appoint a trustee to administer any Pension Plan or Multiemployer Plan; (iii)
the receipt by any Originator or any of their respective ERISA Affiliates of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (iv) the occurrence of a prohibited
transaction with respect to any Originator or any of its respective ERISA
Affiliates (pursuant to Section 4975 of the Code), with respect to clause (i)
through (iv), either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; or
(j)            any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any Originator or any of
its respective Affiliates shall so state in writing; or
(k)            one or more judgments or decrees shall be entered against any
Originator or any of its Affiliates of any of the foregoing involving in the
aggregate a liability (not paid or to the extent not covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of thirty (30) consecutive days, and the aggregate
amount of all such judgments equals or exceeds fifty million dollars
($50,000,000).
SECTION 8.2      Remedies.
(a)            Optional Termination.  Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Buyer (and not the
Servicer), with the prior written consent of the Administrative Agent shall have
the option, by notice to the Originators (with a copy to the Administrative
Agent and the Group Agents), to declare the Purchase Facility terminated.
(b)            Remedies Cumulative.  Upon any termination of the Purchase
Facility pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as
Buyer’s assignee) shall have, in addition to all other rights and remedies under
this Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.
ARTICLE IX
INDEMNIFICATION
30

--------------------------------------------------------------------------------



SECTION 9.1      Indemnities by the Originators.  Without limiting any other
rights that the Buyer may have hereunder or under Applicable Law, each
Originator, severally and for itself alone, hereby agrees to indemnify the
Buyer, each of its officers, directors, employees, agents, employees and
respective assigns (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), from and against any and all claims,
expenses, damages, losses and liabilities suffered or sustained (including
Attorney Costs) (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) arising out of, relating to or in connection with the
sale or absolute assignment and contribution of the Receivables to the Buyer
under this Agreement, the ownership of the Receivables on or before the sale or
absolute assignment and contribution of the Receivables to the Buyer under this
Agreement, the failure to comply with any of its obligations under this
Agreement or any other Transaction Document to which it is a party, any of its
acts or failure to act, or the use of the proceeds from the Receivables
generated by any Originator and Related Security or the security interest in
respect thereof and without limiting or being limited by the foregoing, any of
the following:
(a)            the breach of any representation, warranty or statement made or
deemed made by such Originator (or any employee, officer or agent of such
Originator) under or in connection with this Agreement or any of the other
Transaction Documents, or any information or report delivered by or on behalf of
such Originator pursuant hereto or thereto which shall have been untrue or
incorrect when made or deemed made or delivered;
(b)            the failure by such Originator to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law;
(c)            the lack of an enforceable first priority perfected security
interest (within the meaning of the applicable UCC), in the Pool Receivables
(and all Related Security) originated by such Originator against all Persons
(including any bankruptcy trustee or similar Person), free and clear of any
Adverse Claim;
(d)            the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to the sale, transfer, absolute assignment or
contribution to the Buyer of any Pool Receivable or the Related Rights at any
time;
(e)            the transfer by such Originator of any interest in any Pool
Receivable or Related Right other than the transfer of any Pool Receivable and
Related Security to the Buyer pursuant to this Agreement and the grant of a
security interest (within the meaning of the applicable UCC) to the Buyer
pursuant to this Agreement;
(f)            any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable;
31

--------------------------------------------------------------------------------



(g)            any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Procedures in regard to each Pool Receivable;
(h)            the commingling of Collections of Pool Receivables at any time
with other funds;
(i)            any investigation, litigation or proceeding (actual or
threatened) related to its obligations under this Agreement or any other
Transaction Document or in respect of any Pool Receivable or any Related Rights
arising out of the Originator’s origination, ownership, sale, transfer,
assignment or servicing of such Pool Receivable;
(j)            any failure of any Originator to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;
(k)            any offset, setoff, adjustment or other non-cash reduction of any
Pool Receivable (including Deemed Collections) not arising from the bankruptcy
or insolvency, lack of creditworthiness or other financial default or inability
to pay of the related Obligor any undisputed indebtedness;
(l)            any suit or claim related to the Pool Receivables originated by
such Originator (including any products liability or environmental liability
claim) arising out of or in connection with any Pool Receivable or other
merchandise, goods or services that are the subject of or related to any Pool
Receivable;
(m)          any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator or any Affiliate
of such Originator in servicing, administering or collecting any Pool
Receivable;
(n)            the failure by such Originator to pay when due any taxes,
including, without limitation, sales, excise or personal property taxes;
(o)             any dispute, claim, offset or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the bankruptcy or
insolvency, lack of creditworthiness or other financial default or inability to
pay of the related Obligor any undisputed indebtedness;
(p)            any action taken by the Administrative Agent as attorney-in-fact
for such Originator pursuant to this Agreement or any other Transaction
Document;
(q)          the failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness related to a Pool Receivable; or
32

--------------------------------------------------------------------------------



(r)            any tax or governmental fee or charge, all interest and penalties
thereon or with respect thereto, and all out-of-pocket costs and expenses,
including without limitation Attorney Costs in defending against the same, which
are required to be paid by reason of the purchase or ownership of the
Receivables generated by such Originator or any Related Rights connected with
any such Receivables;
provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (i) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party or
(ii) constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, lack of creditworthiness or other financial default or
inability to pay of the related Obligor.
If for any reason (other than the gross negligence or willful misconduct of any
Purchase and Sale Indemnified Party) the indemnification provided above in this
Section 9.1 is unavailable to a Purchase and Sale Indemnified Party or is
insufficient to hold such Purchase and Sale Indemnified Party harmless, then
each of the Originators, severally and for itself alone, shall contribute to the
amount paid or payable by such Purchase and Sale Indemnified Party to the
maximum extent permitted under Applicable Law.  The reimbursement, indemnity and
contribution obligations of such Originator under this Section 9.1 shall be in
addition to any liability which such Originator may otherwise have, shall extend
upon the same terms and conditions to Purchase and Sale Indemnified Party, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of such Originator and the Purchase and Sale
Indemnified Parties.
ARTICLE X
MISCELLANEOUS
SECTION 10.1      Amendments, etc.
(a)            The provisions of this Agreement may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and executed by the Buyer, the Servicer and each Originator, with the
prior written consent of the Administrative Agent and the Majority Group Agents.
(b)            No failure or delay on the part of the Buyer, the Servicer, any
Sub-Servicer, any Originator, the Administrative Agent or any third-party
beneficiary in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other power or right.  No waiver
or approval by the Buyer or the Servicer under this Agreement shall, except as
may otherwise be stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
(c)            The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute
33

--------------------------------------------------------------------------------



the entire agreement among the parties hereto with respect to the subject matter
thereof, superseding all prior oral or written understandings.
SECTION 10.2      Notices, etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and shall be faxed or delivered to each party hereto,
at its address or facsimile number set forth under its name on Schedule IV
hereof or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto or in the case of the
Administrative Agent, any Lender or any Group Agent, at their respective address
for notices pursuant to the Receivables Financing Agreement.  Notices and
communications shall be effective when sent (and shall be followed by hard copy
sent by regular mail), and notices and communications sent by other means shall
be effective when received.
SECTION 10.3      No Waiver; Cumulative Remedies.  The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.  Without
limiting the foregoing, Integra Sales and each Originator hereby authorizes the
Buyer, the Administrative Agent, each Lender and each Group Agent (collectively,
the “Set-off Parties”), at any time and from time to time, to the fullest extent
permitted by law, to set off, against any obligations of Integra Sales or such
Originator to such Set-off Party arising in connection with the Transaction
Documents (including, without limitation, amounts payable pursuant to Section
9.1) that are then due and payable or that are not then due and payable but have
accrued, any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and any and all indebtedness at any time owing
by, any Set-off Party to or for the credit or the account of Integra Sales or
such Originator.
SECTION 10.4      Binding Effect; Assignability.  This Agreement shall be
binding upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, the Administrative Agent and each Group Agent, except as otherwise
herein specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.  The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.
SECTION 10.5      GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYER,
THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE RECEIVABLES AND THE RELATED RIGHTS
IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
34

--------------------------------------------------------------------------------



SECTION 10.6      Costs, Expenses and Taxes.  In addition to the obligations of
the Originators under Article IX, each Originator, severally and for itself
alone, agrees to pay on demand:
(a)            to the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents (together with all amendments, restatements,
supplements, consents and waivers, if any, from time to time hereto), including,
without limitation, (i) the reasonable Attorney Costs for the Buyer (and any
successor and permitted assigns thereof) and any third-party beneficiary of the
Buyer’s rights hereunder with respect thereto and with respect to advising any
such Person as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Buyer (and any successor and permitted
assigns thereof) and any third-party beneficiary of the Buyer’s rights hereunder
and the fees and charges of any nationally recognized statistical rating agency
incurred in connection with the administration and maintenance of this Agreement
or advising any such Person as to their rights and remedies under this Agreement
or as to any actual or reasonably claimed breach of this Agreement or any other
Transaction Document;
(b)            to the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents; and
(c)            all stamp, franchise and other taxes and fees payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other Transaction Documents to be delivered hereunder, and agrees to
indemnify each Purchase and Sale Indemnified Party against any liabilities with
respect to or resulting from any delay in paying or omitting to pay such taxes
and fees.
SECTION 10.7      CONSENT TO JURISDICTION.  (a)  EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BUYER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION AND (II) WITH RESPECT TO ANY ORIGINATOR, THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW
YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I)
IF BROUGHT BY THE BUYER OR THE SERVICER, SHALL BE HEARD AND DETERMINED, AND (II)
IF BROUGHT BY ANY ORIGINATOR, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. 
NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
ORIGINATOR OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF OTHER
JURISDICTIONS.  EACH
35

--------------------------------------------------------------------------------



PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)            EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 10.7 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
SECTION 10.8      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 10.9      Captions and Cross References; Incorporation by Reference. 
The various captions (including, without limitation, the table of contents) in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement.  References in
this Agreement to any underscored Article, Section, Schedule or Exhibit are to
such Article, Section, Schedule or Exhibit of this Agreement, as the case may
be.  The Schedules and Exhibits hereto are hereby incorporated by reference into
and made a part of this Agreement.
SECTION 10.10      Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 10.11      Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Buyer’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Buyer to the Administrative Agent (for the benefit of
the Lenders) pursuant to the Receivables Financing Agreement, and each
Originator consents to such assignment.  Each of the parties hereto acknowledges
and agrees that the Lenders, the Group Agents and the Administrative Agent are
third-party beneficiaries of the rights of the Buyer arising hereunder and under
the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of an Event of
Default under the Receivables Financing Agreement, the Administrative Agent, and
not the Buyer, shall have the sole right to exercise all such rights and related
remedies.
36

--------------------------------------------------------------------------------



SECTION 10.12      No Proceeding.  Each Originator hereby agrees that it will
not institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 3.01 of the Receivables Financing Agreement,
be used to make such payment.  Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied.  The agreements in this
Section 10.12 shall survive any termination of this Agreement.
SECTION 10.13      Mutual Negotiations.  This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any other Transaction Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s involvement in the drafting thereof.
SECTION 10.14      Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.15      Limited Recourse.  Except as explicitly set forth herein, the
obligations of the Buyer under this Agreement or any other Transaction Documents
to which it is a party are solely the obligations of the Buyer.  No recourse
under any Transaction Document shall be had against, and no liability shall
attach to, any officer, employee, director, or beneficiary, whether directly or
indirectly, of the Buyer.  The agreements in this Section 10.15 shall survive
any termination of this Agreement.
[Signature Pages Follow]
37

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
INTEGRA RECEIVABLES LLC,
as the Buyer
By:       /s/ Sravan K. Emany  
Name:  Sravan K. Emany  
Title:    Treasurer  
INTEGRA LIFESCIENCES SALES LLC,
as the Servicer and as an Originator
By: Integra LifeSciences Corporation, its sole member
By:     /s/ Sravan K. Emany                                         

Name:  Sravan K.
Emany                                                                           

Title:   Vice President, Treasurer and Investor Relations  
INTEGRA LIFESCIENCES CORPORATION,
as an Originator
By:       /s/ Sravan K. Emany                                          

Name:  Sravan K. Emany                                                          
                  

Title:   Vice President, Treasurer and Investor Relations  




S-1

--------------------------------------------------------------------------------

Schedule I
LIST AND LOCATION OF EACH ORIGINATOR
Originator
Location
Integra LifeSciences Sales LLC
Delaware
Integra LifeSciences Corporation
Delaware



Schedule I-1

--------------------------------------------------------------------------------

Schedule II
LOCATION OF BOOKS AND RECORDS OF ORIGINATORS
Originator
Location of Books and Records
 
Integra LifeSciences Sales LLC
311 Enterprise Drive, Plainsboro, New Jersey 08536
Integra LifeSciences Corporation
311 Enterprise Drive, Plainsboro, New Jersey 08536

Schedule II-1

--------------------------------------------------------------------------------

Schedule III
TRADE NAMES
Originator
Trade Name
Integra LifeSciences Corporation
Integra
Integra LifeSciences Corporation
Integra LifeSciences
Integra LifeSciences Corporation
Integra NeuroSciences
Integra LifeSciences Corporation
Integra Neurosupplies (NSI)
Integra LifeSciences Corporation
Integra Pain Management

Schedule III-1

--------------------------------------------------------------------------------

Schedule IV
NOTICE ADDRESSES

(A)
in the case of the Buyer, at the following address:

Integra Receivables LLC
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]

(B)
in the case of the Servicer, at the following address:

Integra LifeSciences Sales LLC
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]

(C)
in the case of each Originator, at the following addresses:

Integra LifeSciences Sales LLC
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]
Integra LifeSciences Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention:  Sravan Emany
Telephone:  [_____________]
Facsimile:  [_____________]
Email:  [_____________]




Schedule IV-1

--------------------------------------------------------------------------------

Exhibit A
FORM OF PURCHASE REPORT
Originator:                                                      [Name of
Originator]
Purchaser:                                                      Integra
Receivables LLC
Payment
Date:                                                                      ________________
___, 20___
1.            Outstanding Balance of Receivables Purchased:
2.            Fair Market Value Discount:
1⁄{1 + (Prime Rate x Days’ Sales Outstanding)}
365
Where:
Prime Rate   =   __________
Days’ Sales Outstanding   =  __________
3.            Purchase Price  (1 x 2)  =  $ __________
4.            Reductions in the Purchase Price  =  $ __________
5.            Net Purchase Price  (3 – 4)  =  $ __________
Exhibit A-1

--------------------------------------------------------------------------------

Exhibit B
FORM OF SUBORDINATED NOTE
New York, New York
[____], 20[__]
FOR VALUE RECEIVED, the undersigned, INTEGRA RECEIVABLES LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to the order of
[________________], a [______________] (the “Originator”), on the terms and
subject to the conditions set forth herein and in the Purchase and Sale
Agreement referred to below, the aggregate unpaid Purchase Price of all
Receivables purchased by the Buyer from the Originator pursuant to such Purchase
and Sale Agreement, as such unpaid Purchase Price is shown in the records of the
Servicer.
1.            Purchase and Sale Agreement.  This Subordinated Note is one of the
Subordinated Notes described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement dated as of December 21, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Purchase and Sale Agreement”), among the Buyer, Integra
LifeSciences Sales LLC, as Servicer, the Originator, and the other originators
from time to time party thereto.  Reference is hereby made to the Purchase and
Sale Agreement for a statement of certain other rights and obligations of the
Buyer and the Originator.
2.            Definitions.  Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the Purchase and Sale Agreement and in Article
I of the Receivables Financing Agreement (as defined in the Purchase and Sale
Agreement).  In addition, as used herein, the following terms have the following
meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.
“Senior Interest Holders” means, collectively, the Lenders, the Group Agents,
the Administrative Agent, the Borrower Indemnified Parties, the Servicer
Indemnified Parties and the Affected Persons.
“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 4.01, 4.02,
4.03, 12.01 or 13.04 of the Receivables Financing Agreement and (v) all other
obligations of the Buyer and the Servicer that are due and payable, to (a) the
Lenders, the Group Agents, the Administrative
Exhibit B-1

--------------------------------------------------------------------------------



Agent and their respective successors, permitted transferees and assigns arising
in connection with the Transaction Documents and (b) any Borrower Indemnified
Party, Servicer Indemnified Party or Affected Person arising in connection with
the Receivables Financing Agreement or any other Transaction Document, in each
case, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
together with any and all Interest accruing on any such amount after the
commencement of any Bankruptcy Proceedings, notwithstanding any provision or
rule of law that might restrict the rights of any Senior Interest Holder, as
against the Buyer or anyone else, to collect such interest.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
3.            Interest.  Subject to the Subordination Provisions set forth
below, the Buyer promises to pay interest on this Subordinated Note as follows: 
to (but excluding) the date on which the entire aggregate unpaid Purchase Price
is fully paid, the aggregate unpaid Purchase Price from time to time outstanding
shall bear interest at a rate per annum equal to the Prime Rate.
4.            Interest Payment Dates.  Subject to the Subordination Provisions
set forth below, the Buyer shall pay accrued interest on this Subordinated Note
on each Monthly Settlement Date, and shall pay accrued interest on the amount of
each principal payment made in cash on a date other than a Monthly Settlement
Date at the time of such principal payment.
5.            Basis of Computation.  Interest accrued hereunder shall be
computed for the actual number of days elapsed on the basis of a 365- or 366-day
year, as the case may be.
6.            Principal Payment Dates.  Subject to the Subordination Provisions
set forth below, payments of the principal amount of this Subordinated Note
shall be made as follows:
(a)            The principal amount of this Subordinated Note shall be reduced
by an amount equal to each payment deemed made pursuant to Section 3.3 of the
Purchase and Sale Agreement.
(b)            The entire outstanding principal amount of this Subordinated Note
shall be paid on the Final Maturity Date.
(c)            Subject to the Subordination Provisions set forth below, the
principal amount of and accrued interest on this Subordinated Note may be
prepaid by, and in the sole discretion of the Buyer, on any Business Day without
premium or penalty.
7.            Payment Mechanics.  All payments of principal and interest
hereunder are to be made in lawful money of the United States of America in the
manner specified in Article III of the Purchase and Sale Agreement.
8.            Enforcement Expenses.  In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by Applicable Law, the Buyer agrees to pay all expenses,
including Attorney Costs, incurred by the Originator in seeking to collect any
amounts payable hereunder which are not paid when due.
Exhibit B-2

--------------------------------------------------------------------------------



9.            Subordination Provisions.  The Buyer covenants and agrees, and the
Originator and any other holder of this Subordinated Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Subordinated Note, likewise covenants and agrees on behalf of itself and
any Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:
(a)            No payment or other distribution of the Buyer’s assets of any
kind or character, whether in cash, securities, or other rights or property,
shall be made on account of this Subordinated Note except to the extent such
payment or other distribution is (i) permitted under Section 7.01(v) of the
Receivables Financing Agreement or (ii) made pursuant to clause (a), (b) or (c)
of paragraph 6 of this Subordinated Note;
(b)            In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar event relating to the Buyer,
whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership proceedings, or upon an assignment for
the benefit of creditors, or any other marshalling of the assets and liabilities
of the Buyer or any sale of all or substantially all of the assets of the Buyer
other than as permitted by the Purchase and Sale Agreement (such proceedings
being herein collectively called “Bankruptcy Proceedings”), the Senior Interests
shall first be paid and performed in full and in cash before the Originator
shall be entitled to receive and to retain any payment or distribution in
respect of this Subordinated Note.  In order to implement the foregoing:  (i)
all payments and distributions of any kind or character in respect of this
Subordinated Note to which the Holder would be entitled except for this clause
(b) shall be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders); (ii) the Holder shall promptly file a claim or claims,
in the form required in any Bankruptcy Proceedings, for the full outstanding
amount of this Subordinated Note, and shall use commercially reasonable efforts
to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrative Agent
(for the benefit of the Senior Interest Holders) until the Senior Interests
shall have been paid and performed in full and in cash; and (iii) the Holder
hereby irrevocably agrees that the Administrative Agent (acting on behalf of the
Lenders), may in the name of the Holder or otherwise, demand, sue for, collect,
receive and receipt for any and all such payments or distributions, and file,
prove and vote or consent in any such Bankruptcy Proceedings with respect to any
and all claims of the Holder relating to this Subordinated Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;
(c)            In the event that the Holder receives any payment or other
distribution of any kind or character from the Buyer or from any other source
whatsoever, in respect of this Subordinated Note, other than as expressly
permitted by the terms of this Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Administrative Agent (for the benefit
of the Senior Interest Holders) forthwith.  The Holder will mark its books and
records so as clearly to indicate that this Subordinated Note is subordinated in
accordance with the terms hereof.  All payments and distributions received by
the Administrative Agent in
Exhibit B-3

--------------------------------------------------------------------------------



respect of this Subordinated Note, to the extent received in or converted into
cash, may be applied by the Administrative Agent (for the benefit of the Senior
Interest Holders) first to the payment of any and all expenses (including
Attorney Costs) paid or incurred by the Senior Interest Holders in enforcing
these Subordination Provisions, or in endeavoring to collect or realize upon
this Subordinated Note, and any balance thereof shall, solely as between the
Originator and the Senior Interest Holders, be applied by the Administrative
Agent (in the order of application set forth in Section 3.01(a) of the
Receivables Financing Agreement) toward the payment of the Senior Interests; but
as between the Buyer and its creditors, no such payments or distributions of any
kind or character shall be deemed to be payments or distributions in respect of
the Senior Interests;
(d)            Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this Subordinated Note, while any
Bankruptcy Proceedings are pending the Holder shall not be subrogated to the
then existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash.  If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this
Subordinated Note) to the extent that any payment arising out of the exercise of
such rights would be permitted under Section 7.01(v) of the Receivables
Financing Agreement;
(e)            These Subordination Provisions are intended solely for the
purpose of defining the relative rights of the Holder, on the one hand, and the
Senior Interest Holders on the other hand.  Nothing contained in these
Subordination Provisions or elsewhere in this Subordinated Note is intended to
or shall impair, as between the Buyer, its creditors (other than the Senior
Interest Holders) and the Holder, the Buyer’s obligation, which is unconditional
and absolute, to pay the Holder the principal of and interest on this
Subordinated Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of the Holder
and creditors of the Buyer (other than the Senior Interest Holders);
(f)            The Holder shall not, until the Senior Interests have been paid
and performed in full and in cash, (i) cancel, waive, forgive, transfer or
assign, or commence legal proceedings to enforce or collect, or subordinate to
any obligation of the Buyer, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;
(g)            The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings against the Buyer until at least one year
and one day shall have passed since the Senior Interests shall have been paid
and performed in full and in cash;
Exhibit B-4

--------------------------------------------------------------------------------



(h)            If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
(i)            Each of the Senior Interest Holders may, from time to time, at
its sole discretion, without notice to the Holder, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions:  (i) retain or obtain an interest in any property to secure
any of the Senior Interests; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests; (iv) amend, supplement, amend and restate, or otherwise modify
any Transaction Document; and (v) release its security interest in, or
surrender, release or permit any substitution or exchange for all or any part of
any rights or property securing any of the Senior Interests, or extend or renew
for one or more periods (whether or not longer than the original period), or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such rights or property;
(j)            The Holder hereby waives:  (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;
(k)            Each of the Senior Interest Holders may, from time to time, on
the terms and subject to the conditions set forth in the Transaction Documents
to which such Persons are party, but without notice to the Holder, assign or
transfer any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and
(l)            These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.
10.            General.  No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other
Exhibit B-5

--------------------------------------------------------------------------------



power or right.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Subordinated Note shall in any event be
effective unless (i) the same shall be in writing and signed and delivered by
the Buyer and the Holder and (ii) all consents required for such actions under
the Transaction Documents shall have been received by the appropriate Persons.
11.            Maximum Interest.  Notwithstanding anything in this Subordinated
Note to the contrary, the Buyer shall never be required to pay unearned interest
on any amount outstanding hereunder and shall never be required to pay interest
on the principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”).  If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by Applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer.  Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. 
If at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.
12.            No Negotiation.  This Subordinated Note is not negotiable.
13.            Governing Law.  THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
Exhibit B-6

--------------------------------------------------------------------------------



14.            Captions.  Paragraph captions used in this Subordinated Note are
for convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.
[Signature Page Follows]


Exhibit B-7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.
INTEGRA RECEIVABLES LLC,
as the Buyer
By:    __________________________________________________________
Name:                                                                                                  
Title:                                                                                                  


Exhibit B-8

--------------------------------------------------------------------------------

Exhibit C
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of ___________, 20___ (this “Agreement”) is
executed by__________, a ______________ organized under the laws of __________
(the “Additional Originator”), with its principal place of business located at
__________.
BACKGROUND:
A.            INTEGRA RECEIVABLES LLC, a Delaware limited liability company (the
“Buyer”) and the various entities from time to time party thereto, as
Originators (collectively, the “Originators”), have entered into that certain
Purchase and Sale Agreement, dated as of December 21, 2018 (as amended,
restated, supplemented or otherwise modified through the date hereof, and as it
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Purchase and Sale Agreement”).
B.            The Additional Originator desires to become an Originator pursuant
to Section 4.3 of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
SECTION 1.     Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).
SECTION 2.     Transaction Documents.  The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents.  From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents.  The Additional Originator hereby acknowledges that it
has received copies of the Purchase and Sale Agreement and the other Transaction
Documents.
SECTION 3.     Representations and Warranties.  The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein.  The Additional Originator hereby represents and
warrants that its “location” (as defined in the applicable UCC) is
[____________________], and the offices where the Additional Originator keeps
all of its books and records concerning the Receivables and Related Security is
as follows:
Exhibit C-1

--------------------------------------------------------------------------------



___________________________
___________________________
___________________________


SECTION 4.      Miscellaneous.  This Agreement, including the rights and duties
of the parties hereto, shall be governed by, and construed in accordance with,
the laws of the State of New York (including Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York, but without regard to any
other conflicts of law provisions thereof).  This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon.  This Agreement shall be binding upon,
and shall inure to the benefit of, the Additional Originator and its successors
and permitted assigns.
[Signature Pages Follow]
Exhibit C-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
[[NAME OF ADDITIONAL ORIGINATOR]],
as the Additional Originator
By:_________________________________________________                                                                                            

Name:      
______________________________________________________                                                                                            

Title:     
______________________________________________________                                                                                            

Consented to:
INTEGRA RECEIVABLES LLC,
as the Borrower
By:    ______________________________________________________
Name:    ______________________________________________________
Title:    ______________________________________________________
Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Group Agent
By:    ______________________________________________________
Name:    ______________________________________________________
Title:    ______________________________________________________
INTEGRA LIFESCIENCES SALES LLC,
as the Servicer
By:  ______________________________________________________
Name:    ______________________________________________________
Title:   ______________________________________________________
Exhibit C-3